Exhibit 10.4

 

PLEDGE AGREEMENT

 

This PLEDGE AGREEMENT (this “Agreement”), dated as of November 17, 2020, is made
by T3 COMMUNICATIONS, INC., a Nevada corporation (“Pledgor”), in favor of POST
ROAD ADMINISTRATIVE LLC, a Delaware limited liability company, as the
administrative agent (in such capacity, together with its successors and
assigns, the “Administrative Agent”) for the Lenders under and pursuant to that
certain Credit Agreement, dated as of the date hereof, by and among Pledgor, as
borrower, the other Loan Parties party thereto, the Lenders party thereto, and
the Administrative Agent (as amended, amended and restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”).

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to extend a
term loan facility to the Pledgor; and

 

WHEREAS, it is a condition precedent to the obligations of the Lenders under the
Credit Agreement that the Pledgor enter into this Agreement to secure all
obligations of the Pledgor under the Credit Agreement, and to secure the
obligations of the Guarantors (with such term and each other capitalized term
used but not defined in these recitals having the meaning provided in Section
1.1) under the Guaranty and all obligations of the Pledgor under all other Loan
Documents to which Pledgor is a party, and the Pledgor desire to satisfy such
condition precedent.

 

WHEREAS, Pledgor will obtain substantial direct and indirect financial and other
benefits from the Loans from time to time made or to be made by the Lenders to
the Borrower pursuant to the Credit Agreement and the other Loan Documents, and
accordingly, Pledgor desires to enter into this Agreement;

 

WHEREAS, the Administrative Agent has agreed to act as administrative agent for
the benefit of the Lenders in connection with the transactions contemplated by
the Credit Agreement and this Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties (intending to be
legally bound) hereby agree as follows:

 

ARTICLE 1

DEFINITIONS

 

SECTION 1.1. Certain Terms. Capitalized terms used herein that are not otherwise
defined herein shall have the respective meanings ascribed to such terms in the
Credit Agreement. The following additional terms, when used in this Agreement,
shall have the following meanings:

 

“Collateral” shall mean, collectively: (a) the Pledged Interests; (b) all other
Pledged Property, whether now or hereafter delivered to the Administrative Agent
for the benefit of the Lenders in connection with this Agreement; (c) all
distributional interests, dividends, cash, certificates, liquidation rights and
interests, options, rights, warrants, instruments or other distributions of
property (whether real, personal or mixed), from time to time received,
receivable or otherwise distributed in respect of or in exchange or substitution
for any and all of the Pledged Interests, and all rights to receive any and all
income, gain, profit, loss or other items allocated or distributed to Pledgor
by, to or from any Pledged Interests (including, without limitation, under or
pursuant to any operating agreement), and Pledgor’s capital accounts with
respect to any Pledged Interests; (d) the Pledgor’s right to control, direct or
participate in the management, the affairs and voting of any Pledged Interests;
and (e) all proceeds, products, replacements and substitutions for any of the
foregoing, in each case whether now owned or hereafter acquired by the Pledgor.

 



 

 

 

“Excluded Equity” shall mean any voting Equity Interests of any direct
Subsidiary of any Pledgor that is a controlled foreign corporation (as defined
in Section 957 of the Code) in excess of sixty-five percent (65%) of the total
issued and outstanding Equity Interests entitled to vote (within the meaning of
Treasury Regulation Section 1.956-2(c)(2)).

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests or limited liability company interests (as applicable) in a
limited liability company, beneficial interests in a trust or other equity
ownership interests in a Person (including the right to acquire the same).

 

“Pledged Interests” shall mean the Equity Interests (other than Excluded Equity)
more particularly described in Schedule 1 hereto, as amended and supplemented
from time to time, and all other Equity Interests of any Pledgor that may from
time to time be issued or granted to any Pledgor from time to time while this
Agreement is in effect.

 

“Pledged Property” shall mean all Pledged Interests and any certificates
evidencing the Pledged Interests, and all distributions, securities, cash,
instruments, interest payments and other property and proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Pledged Interests.

 

“Secured Obligations” shall mean (a) all Obligations of the Loan Parties under
the Credit Agreement and the other Loan Documents (whether for principal,
interest, fees, expenses, indemnity or reimbursement payments, or otherwise),
(b) all obligations of Pledgor under this Agreement, the Guaranty and all other
Loan Documents to which such other Pledgor is a party to (whether for principal,
interest, fees, expenses, indemnity or reimbursement payments, or otherwise),
(c) all renewals, extensions, refinancings and modifications thereof, and (d)
all reasonable costs and expenses incurred by the Administrative Agent and the
Lenders in connection with the exercise of its rights and remedies hereunder
(including reasonable attorneys’ fees), provided, that, notwithstanding the
foregoing, the Secured Obligations shall in no event include Excluded Swap
Obligations.

 

“Securities Act” has the meaning ascribed to such term in Section 5.3 of this
Agreement.

 

“UCC” means (a) generally, and with respect to the definitions above, the
Uniform Commercial Code, as adopted in New York, as amended from time to time,
and (b) with respect to rights in states other than New York, the Uniform
Commercial Code as enacted in the applicable state, as amended from time to
time.

 

SECTION 1.2. UCC Definitions. Unless the context otherwise requires, all terms
used herein but not defined herein or in the Credit Agreement for which meanings
are provided in the UCC.

 

ARTICLE 2

PLEDGE

 

SECTION 2.1. Grant of Security Interest. Pledgor hereby collaterally pledges,
assigns, grants, delivers, sets over, conveys and transfers to the
Administrative Agent, for the benefit of the Lenders and the Administrative
Agent, a continuing first priority security interest in and to, all of such
Pledgor’s right, title and interest in, to and under the Collateral now or
hereafter owned or acquired by such Pledgor or in which such Pledgor now has or
hereafter has or acquires any rights.

 

SECTION 2.2. Security for Secured Obligations. This Agreement and the Collateral
secure the payment in full and performance when due or declared due of all
Secured Obligations.

 



2

 

 

SECTION 2.3. Delivery of Pledged Property upon Event of Default; Registration of
Pledge; Transfer. All certificates and instruments representing or evidencing
any Collateral, including any certificated Pledged Interests, shall be promptly
delivered to the Administrative Agent for the benefit of the Lenders and shall
be held by the Administrative Agent, shall be in suitable form for transfer by
delivery, and shall be accompanied by all necessary instruments of transfer or
assignment, duly executed in blank. Pledgor shall and hereby does permit the
Administrative Agent to file any UCC financing statement(s) naming such Pledgor
as debtor and the Administrative Agent as secured party with respect to the
Collateral with the Secretary of State (or similar governmental agency or
department) of the State of Delaware (or any other State in which such Pledgor
is organized or formed (each such office being referred to herein as, the
“Filing Office”), in form and substance reasonably satisfactory to the
Administrative Agent. The Administrative Agent shall have the right, upon the
occurrence and continuation of an Event of Default, to transfer to, or to
register in the name of the Administrative Agent or any of its nominees, any or
all of the Pledged Interests.

 

SECTION 2.4. No Duty of Administrative Agent. The powers conferred on the
Administrative Agent hereunder are solely to protect its (and any Lender’s)
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Beyond reasonable care in the custody of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Administrative Agent shall have no duty as to any Collateral or as to the taking
of any necessary steps to preserve rights against prior parties or any other
rights pertaining to any Collateral. The Administrative Agent shall not be
liable or responsible for any loss or damage to any of the Collateral, or from
any diminution in the value thereof, by reason of the act or omission of any
carrier, forwarding agency, or other agent selected by the Administrative Agent
in good faith.

 

SECTION 2.5. Continuing First Priority Security Interest; Transfer of Secured
Obligation. This Agreement shall:

 

(a) create a continuing first priority security interest in the Collateral;

 

(b) remain in full force and effect until the indefeasible payment in full in
cash and performance of all Secured Obligations and the termination of all
Commitments;

 

(c) be binding upon Pledgor, its administrators, successors and assigns,
provided, however, that no Pledgor may assign any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent; and

 

(d) inure to the benefit of the Administrative Agent and its permitted
successors, transferees and assigns.

 

Without limitation to the foregoing, the Administrative Agent and Lenders may
assign or otherwise transfer any Note, Loan or any other Secured Obligation, or
any portion thereof, held by it to any other Person in accordance with the terms
of the Credit Agreement, and such other Person shall thereupon become vested
with all the benefits in respect thereof granted herein or otherwise. Upon the
occurrence of the events described in Section 2.5(b) above, the security
interest granted herein shall terminate and all rights to the Collateral shall
revert to the Pledgor according to their respective Pledged Interests. Upon any
such termination, the Administrative Agent will, at the respective Pledgor’s
expense, execute and deliver to such Pledgor such documents as such Pledgor
shall reasonably request to evidence such termination, without recourse or
warranty to the Administrative Agent.

 



3

 

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

 

SECTION 3.1. Representations and Warranties. Pledgor represents and warrants to
the Administrative Agent, which representations and warranties shall survive the
execution and delivery hereof, as follows:

 

(a) Such Pledgor is and at all times will be the legal and beneficial owner of,
and has and will have at all times good and marketable title to (and has and
will at all times have full right and authority to pledge and assign), all of
its Collateral, free and clear of all Liens or other charges or encumbrances
(other than the Liens of the Administrative Agent).

 

(b) This pledge of the Collateral pursuant to this Agreement, and the filing of
a UCC financing statement in the Filing Office, creates a valid, first priority
perfected security interest in the Collateral, securing the Secured Obligations.

 

(c) Such Pledgor’s Pledged Interests included in the Collateral and described on
Schedule 1 hereto (as such schedule is supplemented from time to time) have been
duly authorized and validly issued, and are fully paid, and non-assessable (if
and as applicable).

 

(d) Such Pledgor’s Pledged Interests included in the Collateral and described on
Schedule 1 hereto (as such schedule is supplemented from time to time)
constitute, and at all times thereafter the Pledged Interests will constitute,
all of the issued and outstanding Equity Interests held by such Pledgor in the
issuer(s) thereof.

 

(e) Except for compliance with the requirements of Section 5.6, no
authorization, approval, or other action by and no notice to or filing with, any
Governmental Authority is or will be required either:

 

(i) for the pledge by such Pledgor of such Pledgor’s Collateral pursuant to this
Agreement or for the execution, delivery, or performance of this Agreement by
such Pledgor, or

 

(ii) for the exercise by the Administrative Agent of the voting or other rights
provided for in and in accordance with the terms of this Agreement or the
remedies in respect of any Collateral pursuant to this Agreement (except, with
respect to any Pledged Interests, as may be required in connection with a
disposition of such Pledged Interests by laws affecting the offering and sale of
securities generally).

 

(f) Pledgor has the full right, power and authority to execute, deliver and
perform this Agreement and to pledge and collaterally assign all of the
Collateral pursuant to this Agreement. Pledgor has executed and delivered this
Agreement, and this Agreement constitutes the legal, valid and binding
obligations of such Pledgor, enforceable against such Pledgor in accordance with
the terms herein. The Pledgor is organized in the state identified on its
signature page.

 

(g) Neither the execution, delivery or performance by such Pledgor of this
Agreement, nor compliance with the terms and provisions hereof by such Pledgor
nor the consummation of the transactions contemplated hereby will conflict or be
inconsistent with or result in any breach of, (i) its charter, operating
agreement, limited partnership agreement, shareholders agreement, bylaws or
similar corporate type documents (as applicable), or (ii) any of the terms,
covenants, conditions or provisions of, or constitute a default under, any
agreement or other instrument to which such Pledgor is a party.

 



4

 

 

(h) The bylaws or operating agreement, as applicable, governing the Pledged
Interests do not in any way restrict or prohibit Pledgor’s pledge of the
Collateral as provided under and pursuant to this Agreement.

 

(i) As of the date of this Agreement, the Pledged Interests are not certificated
and shall not hereafter become certificated without the prior written consent of
the Administrative Agent.

 

SECTION 3.2. Warranties upon Pledge of Additional Collateral. Pledgor shall be
deemed to restate each representation and warranty set forth in Section 3.1 as
at the date of each pledge hereunder by such Pledgor to the Administrative Agent
of any additional Collateral.

 

ARTICLE 4

COVENANTS

 

SECTION 4.1. Protect Collateral; Further Assurances. No Pledgor will sell,
assign, transfer, gift, pledge or encumber in any other manner (including,
without limitation, by divisive merger) such Pledgor’s Collateral except for
sales, transfers and dispositions permitted by Section 11.4 of the Credit
Agreement. Pledgor will warrant and defend the right, title and security
interest herein granted to the Administrative Agent, for the benefit of the
Lenders, in and to such Pledgor’s Collateral (and all right, title and interest
represented by such Collateral) against the claims and demands of all Persons
whomsoever. Pledgor agrees that at any time, and from time to time, at the
expense of such Pledgor and at the Administrative Agent’s reasonable request,
such Pledgor will promptly execute and deliver all further instruments, and take
all further action, that may be necessary, or that the Administrative Agent may
reasonably request, in order to perfect and protect any security interest
granted or purported to be granted hereby or to enable the Administrative Agent
to exercise and enforce its rights and remedies hereunder with respect to any
Collateral.

 

SECTION 4.2. Issuance of Equity Interests. No Pledgor will, subsequent to the
date of this Agreement, without the prior written consent of the Administrative
Agent, cause or permit any of its Subsidiaries to issue or grant any Equity
Interests (including, without limitation, options of any nature or other
instruments convertible into Equity Interests), except in accordance with the
Credit Agreement.

 

SECTION 4.3. Transfer Powers. Pledgor agrees that all certificated Pledged
Interests included in the Collateral and delivered by such Pledgor to the
Administrative Agent pursuant to this Agreement will be accompanied by all
necessary instruments of transfer or assignment, duly executed in blank.
Thereafter, Pledgor will, upon the request of the Administrative Agent, promptly
deliver to it such transfer powers, instruments and similar documents,
satisfactory in form and substance to the Administrative Agent, with respect to
such Pledgor’s Collateral as the Administrative Agent may reasonably request and
will, from time to time upon the reasonable request of the Administrative Agent,
promptly transfer any Pledged Interests or other Equity Interests, including all
distributions to the extent required under Section 4.4 hereof, constituting
Collateral into the name of the Administrative Agent or any nominee designated
by the Administrative Agent.

 

SECTION 4.4. Voting Rights; Distributions. In addition, the Pledgor agree that:

 

(a) so long as any Event of Default shall have occurred and be continuing,
Pledgor shall deliver (properly endorsed where required hereby or requested by
the Administrative Agent) to the Administrative Agent any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interests included in the Collateral;

 



5

 

 

(b) so long as any Event of Default shall have occurred and be continuing, all
rights of the Pledgor to exercise or refrain from exercising voting or other
consensual rights in respect of the Collateral shall cease and all such rights
shall thereupon become vested in the Administrative Agent, who shall thereupon
have the sole right to exercise or refrain from exercising such voting and other
consensual rights; and

 

(c) so long as any Event of Default shall have occurred and be continuing, the
Pledgor shall deliver to the Administrative Agent such proxies and other
documents as may be necessary to allow the Administrative Agent to exercise the
voting and other consensual rights with respect to any Collateral.

 

Except as set forth in the immediately preceding sentence, the Pledgor shall be
entitled to exercise, in their reasonable judgment, but in a manner not
inconsistent with the terms of the Credit Agreement or any other Loan Document
(including this Agreement), the voting powers and all other incidental rights of
ownership with respect to any Pledged Interests (subject to Pledgor’s obligation
to deliver to the Administrative Agent such certificated Pledged Interests in
pledge hereunder) and to the receipt of all distributions in the ordinary
course; provided, however, that no vote shall be cast or any action taken by any
Pledgor which would violate or be inconsistent with any of the terms of this
Agreement, the Credit Agreement, any other Loan Document or any other instrument
or agreement relating to the Secured Obligations, or which would have the effect
of adversely affecting the security interest of the Administrative Agent in the
Collateral or which would authorize or effect actions prohibited under the terms
of the Credit Agreement or any other Loan Document. To the extent an Event of
Default has occurred and is continuing, then all such payments permitted to be
made to a Pledgor under Section 11.3 of the Credit Agreement, which such Pledgor
is then obligated to deliver to the Administrative Agent, shall, until delivery
to the Administrative Agent, be held by such Pledgor separate and apart from its
other property in trust for the Administrative Agent.

 

SECTION 4.5. Additional Information. Pledgor will furnish to the Administrative
Agent written notice of the occurrence of any event which would make any
representation contained in Article 3 untrue at such time.

 

SECTION 4.6. Compliance with Laws. Pledgor shall comply in all material respects
with all requirements of law applicable to the Collateral or any part thereof.

 

SECTION 4.7. Payment of Obligations. Pledgor shall pay promptly when due all
taxes, assessments and governmental charges or levies imposed upon the
Collateral or in respect of any income or profits therefrom, as well as all
claims of any kind against or with respect to the Collateral; provided that the
foregoing shall not require any Pledgor to pay any such tax or charge so long as
it shall contest the validity thereof in good faith by appropriate proceedings
and shall set aside on its books adequate reserves with respect thereto in
accordance with GAAP and, in the case of a claim which could become a Lien on
any of the Collateral, such contest proceedings shall stay the foreclosure of
such Lien or the sale of any portion of the Collateral to satisfy such claims.

 

SECTION 4.8. No Impairment. No Pledgor shall take or permit to be taken any
action which may impair the Administrative Agent’s rights in the Collateral. No
Pledgor will create, incur or permit to exist, and Pledgor shall defend the
Collateral against and will take such other action as is necessary to remove any
lien or claim on or to the Collateral, other than the liens created hereby, and
will defend the right, title and interest of the Administrative Agent in and to
any of the Collateral against claims and demands of all Persons whomsoever.

 



6

 

 

SECTION 4.9. Performance by Administrative Agent of Pledgor's Obligations;
Reimbursement. If any Pledgor fails to perform or comply with any of the
agreements contained herein, the Administrative Agent may, without notice to or
consent by the Pledgor, perform or comply or cause performance, or compliance
therewith, and the sole cost and expense of the Pledgor incurred in connection
with such performance or compliance shall be payable by the Pledgor to the
Administrative Agent on demand, and such reimbursement obligation shall be
secured hereby; provided, however, the Administrative Agent shall not be under
any obligation to take any such action; provided, further, if the Administrative
Agent performs or causes such performance or compliance in connection with this
Section, the Administrative Agent will use commercially reasonable efforts to
notify the Pledgor thereafter, but the failure to so notify for any reason shall
not subject the Administrative Agent or any Lender to any liability (nor shall
the Administrative Agent or the Lenders forfeit any rights or remedies otherwise
available as a result thereof).

 

SECTION 4.10. Continuous Perfection. No Pledgor will change such Pledgor's name
in any manner which might make any financing or continuation statement filed
hereunder seriously misleading within the meaning of any applicable provision of
Article 9 of the UCC unless such Pledgor shall have given the Administrative
Agent at least thirty (30) days prior written notice thereof and shall have
taken all action necessary or reasonably requested by the Administrative Agent
to amend such financing statement or continuation statement so that it is not
seriously misleading. No Pledgor will change such Pledgor’s state of
organization or formation unless such Pledgor shall have given the
Administrative Agent at least thirty (30) days prior written notice thereof and
shall have taken such action as is necessary or as reasonably requested by the
Administrative Agent to cause the security interest of the Administrative Agent
in the Collateral to continue to be perfected.

 

SECTION 4.11. Operating Agreement. No Pledgor shall (a) suffer or permit any
amendment or modification of the operating agreement (or equivalent document) of
any Subsidiary of such Pledgor (collectively, “Operating Agreement”) without the
prior written consent of the Administrative Agent which would be reasonably
likely to adversely affect the Administrative Agent’s rights in the Collateral
or rights, benefits and powers available under or pursuant to this Agreement or
the Credit Agreement, or (b) waive, release, or compromise any material rights
or material claims the Pledgor may have against any other party which arises
under any such Operating Agreement.

 

ARTICLE 5

EVENTS OF DEFAULT; REMEDIES

 

SECTION 5.1. Actions upon an Event of Default. In addition to its rights and
remedies provided hereunder, whenever an Event of Default shall have occurred
and be continuing, the Administrative Agent shall have all rights and remedies
of a secured party upon default under the UCC or other applicable law. Any
notification required by law of any intended disposition by the Administrative
Agent of any of the Collateral shall be deemed reasonably and properly given if
given at least ten (10) days before such disposition. Without limitation of the
above, the Administrative Agent may, whenever an Event of Default shall have
occurred and be continuing, take all or any of the following actions without
notice to, or consent of, any Pledgor:

 

(a) transfer all or any part of the Collateral into the name of the
Administrative Agent or its nominee, without disclosing that such Collateral is
subject to the Lien hereunder;

 

(b) take control of any proceeds of the Collateral;

 

(c) execute (in the name, place and stead of the respective Pledgor)
endorsements, assignments, transfer powers and other instruments of conveyance
or transfer with respect to all or any of the Collateral; and

 



7

 

 

(d) to vote all or any part of the Collateral and otherwise act with respect
thereto as though it were the outright owner thereof;

 

(e) at any time or from time to time to sell, assign and deliver, or grant
options to purchase, all or any part of the Collateral in one or more portions
or parcels, or any interest therein, at any public or private sale at any
exchange, broker's board or at any of the Administrative Agent’s offices or
elsewhere, without demand of performance or advertisement to sell or of the time
or place of sale or adjournment thereof or to redeem (all of which, except as
may be required by mandatory provisions of applicable law, are hereby expressly
and irrevocably waived by the Pledgor) for cash, on credit or for other
property, for immediate or future delivery without any assumption of credit
risk, and for such price or prices and on such terms as the Administrative Agent
in its commercially reasonable discretion may determine. The Administrative
Agent agrees to provide at least ten (10) days’ notice to the Pledgor of the
time and place of any public sale or the time after which any private sale is to
be made and Pledgor agrees that such notice shall constitute reasonable
notification. The Administrative Agent shall not be obligated to make any sale
of Collateral regardless of notice of sale having been given. The Administrative
Agent may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and any such sale may, without further
notice, be made at the time and place to which it was so adjourned. Pledgor
hereby waives and releases to the fullest extent permitted by law any right or
equity of redemption (if available to such Pledgor under applicable law) with
respect to the Collateral, whether before or after sale hereunder, and all
rights, if any, of marshaling the Collateral and any other security for the
Secured Obligations or otherwise. At any such sale, unless prohibited by
applicable law, the Administrative Agent may bid for and purchase all or any
part of the Collateral so sold free from any such right or equity of redemption.
The Administrative Agent shall not be liable for failure to collect or realize
upon any or all of the Collateral or for any delay in so doing nor shall the
Administrative Agent be under any obligation to take any action whatsoever with
regard thereto;

 

(f) to settle, adjust, compromise and arrange all claims, controversies,
accounts, questions and demands whatsoever in relation to all or any part of the
Collateral;

 

(g) to appoint managers, sub-agents, officers and servants for any of the
purposes mentioned in the foregoing provisions of this Section and to dismiss
the same, all as the Administrative Agent in its discretion may determine; and

 

(h) generally, to take all such other action as the Administrative Agent in its
discretion may determine as incidental or conducive to any of the matters or
powers mentioned in the foregoing provisions of this Section or in this
Agreement and which the Administrative Agent may or can do lawfully and to use
the name of the applicable Pledgor for the purposes aforesaid and in any
proceedings arising therefrom

 

SECTION 5.2. Attorney-in-Fact. Pledgor hereby absolutely and irrevocably
appoints the Administrative Agent as its true and lawful attorney, with full
power of substitution, in the name of such Pledgor, the Administrative Agent, or
otherwise, for the sole use and benefit of the Administrative Agent, but at such
Pledgor’s expense, upon the occurrence and during the continuation of an Event
of Default, to take any action and to execute any instrument which the
Administrative Agent may deem necessary or advisable to enable the
Administrative Agent to realize the benefit of the security interest provided
for in this Agreement. The proxies and powers of attorney granted by the Pledgor
pursuant to this Section 5.2 are coupled with an interest and are given to
secure the performance of the Secured Obligations and shall continue and be
irrevocable until the Secured Obligations are paid in full and this Agreement is
permanently terminated.

 



8

 

 

SECTION 5.3. Private Sales. (a)  The Pledgor recognize that the Administrative
Agent may be unable, after the occurrence and during the continuance of any
Event of Default, to effect a public sale of any or all the Pledged Interests
included in the Collateral by reason of certain prohibitions contained in the
Securities Act of 1933, as amended (the “Securities Act”) and applicable state
securities law or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers that will be obligated
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. The
Pledgor acknowledge and agree that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay sale of any of the Pledged Interests
included in the Collateral for the period of time necessary to permit any
Subsidiary to register such securities for public sale under the Securities Act,
or under applicable state securities law, even if such Subsidiary would agree to
do so.

 

(b) Pledgor further agrees, after the occurrence and during the continuance of
an Event of Default, to do or cause to be done all such acts as may be necessary
to make such sale or sales of all or any portion of such Pledgor’s Pledged
Interests included in the Collateral pursuant to this Section 5.3 valid and
binding and in compliance with any and all applicable requirements of law.

 

SECTION 5.4. Application of Proceeds. The proceeds of any sale of, or other
realization upon, all or any part of the Collateral of the Pledgor by the
Administrative Agent shall be applied to satisfy the Secured Obligations in the
manner set forth in the Credit Agreement. Any surplus of such cash or cash
proceeds held by the Administrative Agent and remaining after payment in full of
all the Secured Obligations shall be paid over to the Pledgor.

 

SECTION 5.5. Indemnity and Expenses. Pledgor, jointly and severally with each
other Pledgor, hereby indemnifies, defends and holds harmless the Administrative
Agent and its officers, managers, directors, shareholders, members, employees,
Affiliates, successors, assigns, representatives and agents from and against any
and all costs, losses, liabilities, obligations, suits, penalties, judgments,
claims, damages or expenses suffered or incurred by or asserted against any or
all of them arising out of, resulting from or in any way related to this
Agreement (including enforcement of this Agreement), to the same extent (and
subject to the same limitations) as the “Company” pursuant to the terms of
Sections 15.4 and 15.14 of the Credit Agreement. Upon demand, the Pledgor will
pay, or cause to be paid, to the Administrative Agent the amount of any and all
reasonable expenses actually incurred, including the reasonable fees and
disbursements of its counsel and of any experts incurred, which the
Administrative Agent incurs in connection with:

 

(a) the administration of this Agreement;

 

(b) the custody, preservation, use, or operation of, or the sale of, collection
from, or other realization upon, any of the Collateral;

 

(c) the exercise or enforcement of any of the rights of the Administrative Agent
hereunder and any action taken by the Administrative Agent under Section 6.4;
and

 

(d) the failure by any Pledgor to perform or observe any of the provisions
hereof.

 

The Pledgor’ obligations under this Section shall survive any termination of
this Agreement. All indemnities set forth herein and the Pledgor' obligations
under this Section shall survive the execution and delivery of this Agreement,
the making and repayment of the Secured Obligations, and any termination of this
Agreement. If and to the extent that the obligations of any Pledgor under this
Section are unenforceable for any reason, such Pledgor hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under applicable law.

 



9

 

 

SECTION 5.6. Registration Rights. If the Administrative Agent shall determine to
exercise its right to sell any of the Pledged Interests included in the
Collateral pursuant to Section 5.1 or under applicable law, then Pledgor agrees
that, upon the reasonable request of the Administrative Agent, as soon as
practicable, such Pledgor will, at its own expense:

 

(a) execute and deliver, and cause each issuer of such Pledgor’s Pledged
Interests and the directors, managers and officers thereof to execute and
deliver, all such instruments and documents, and do or cause to be done all such
other acts and things, as may be necessary or, in the reasonable opinion of the
Administrative Agent, advisable to register such Pledged Interests under the
provisions of the Securities Act, and to cause the registration statement
relating thereto to become effective and remain effective for such period as
prospectuses are required by law to be furnished, and to make all amendments and
supplements thereto and to the related prospectuses which, in the opinion of the
Administrative Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto;

 

(b) use its best efforts to qualify such Pledgor’s Pledged Interests under state
securities or “Blue Sky” laws and to obtain all necessary governmental approval
for the sale of such Pledged Interests, as requested by the Administrative
Agent;

 

(c) cause each issuer of such Pledgor’s Pledged Interests to make available to
his security holders, as soon as practicable, an earnings statement which will
satisfy the provisions of Section 14(a) of the Securities Act; and

 

(d) do or cause to be done all such other acts and things as may be necessary to
make such sale of such Pledgor’s Pledged Interests or any part thereof valid and
binding and in compliance with applicable law.

 

Pledgor further acknowledges the impossibility of ascertaining the amount of
damages which would be suffered by the Administrative Agent by reason of the
failure of such Pledgor to perform any of the covenants contained in this
Section and, consequently, agrees that the remedy of specific performance may be
granted to require such Pledgor to comply with the covenants contained in this
Section, at any time after the Administrative Agent shall demand compliance with
this Section.

 

SECTION 5.7. Article 8 Matters. In addition to and without limiting the
generality of the foregoing, solely with respect to Article 8 Matters (as
defined below), Pledgor hereby irrevocably appoints the Administrative Agent its
attorney-in-fact with full power of substitution and in the name of such
Pledgor, and hereby gives and grants to the Administrative Agent an irrevocable
and exclusive proxy for and in such Pledgor’s name, place and stead, to exercise
under such power of attorney and/or under such proxy any and all voting or other
ownership and/or management rights and other related rights with respect to the
Pledged Interests of any Pledgor with respect to any and all Article 8 Matters,
which power of attorney and proxy are exercisable and effective at any and all
times from and after the date of this Agreement. The power of attorney and proxy
granted and appointed in this Section 5.7 shall include the right to sign the
applicable Pledgor’s name (as a pledgee of any equity interest and/or as a
member or partner in any applicable Pledged Interests) to any consent,
certificate or other document relating to the exercise of any such voting or
other ownership and/or management rights and other related rights with respect
to Article 8 Matters pertaining to any Pledged Interests that applicable law or
the organizational documents of the applicable issuers of such Pledged Interests
may permit or require, to cause the Pledged Interests to be voted and/or such
voting or other ownership and/or management rights and other related rights to
be exercised in accordance with the preceding sentence. Pledgor hereby
represents and warrants that there are no other proxies and powers of attorney
with respect to Article 8 Matters pertaining to any issuer of Pledged Interests;
and no Pledgor will give a subsequent proxy or power of attorney or enter into
any other voting agreement with respect to Article 8 Matters pertaining to any
issuer of Pledged Interests and any attempt to do so shall be void and of no
effect. Pledgor agrees that each issuer of Pledged Interests shall be fully
protected in complying with any instructions given by Administrative Agent under
such power of attorney and/or recognizing and honoring any exercise by
Administrative Agent of such proxy. Pledgor acknowledges and agrees that the
Administrative Agent shall be authorized at any time to provide a copy of this
Agreement to any issuer of Pledged Interests as evidence that the Administrative
Agent has been given the foregoing power of attorney and proxy. The proxies and
powers of attorney granted by the Pledgor pursuant to this Section 5.7 are
coupled with an interest and are given to secure the performance of the
Obligations and shall continue and be irrevocable until the Secured Obligations
are indefeasibly paid in full. As used herein, “Article 8 Matter” means any
action, decision, determination or election by any applicable non-corporate
issuer of Pledged Interests or the member(s) or partner(s) or other equity
holders of such non-corporate issuer of Pledged Interests that its membership
interests, partnership interests or other Equity Interests, or any of them,
either (i) be, or cease to be, a “security” as defined in and governed by
Article 8 of the UCC or (ii) be, or cease to be, certificated, and all other
matters related to any such action, decision, determination or election.

 



10

 

 

SECTION 5.8. Remedies Cumulative. Each right, power and remedy of the
Administrative Agent provided for in this Agreement, the Credit Agreement, any
other Loan Document or any other security agreement, pledge agreement, mortgage,
deed of trust or leasehold mortgage or now or hereafter existing at law or in
equity or by statute shall be cumulative and concurrent and shall be in addition
to every other such right, power or remedy. The exercise or beginning of the
exercise by the Administrative Agent of any one or more of the rights, powers or
remedies provided for in this Agreement, the Credit Agreement, or any other Loan
Document or now or hereafter existing at law or in equity or by statute or
otherwise shall not preclude the simultaneous or later exercise by the
Administrative Agent of all such other rights, powers or remedies, and no
failure or delay on the part of the Administrative Agent to exercise any such
right, power or remedy shall operate as a waiver thereof.

 

 

ARTICLE 6

MISCELLANEOUS

 

SECTION 6.1. Loan Document. This Agreement is a Loan Document executed pursuant
to the Credit Agreement and shall (unless otherwise expressly indicated herein)
be construed, administered and applied in accordance with the terms and
provisions thereof.

 

SECTION 6.2. Amendments. No amendment or waiver of any provision of this
Agreement nor consent to any departures by any Pledgor herefrom shall in any
event be effective unless the same shall be in writing, signed by the
Administrative Agent, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which it is given.

 

SECTION 6.3. Obligations Not Affected. The obligations of the Pledgor under this
Agreement shall remain in full force and effect without regard to, and shall not
be impaired or affected by (to the extent that the Pledgor may prospectively
waive such defenses under applicable law):

 

(a) any amendment or modification or addition or supplement to the Credit
Agreement, any Note, any other Loan Document, or any instrument delivered in
connection therewith or any assignment or transfer thereof;

 

(b) any exercise, non-exercise or waiver by the Administrative Agent of any
right, remedy, power or privilege under or in respect of, or any release of any
guaranty or collateral provided pursuant to, this Agreement, the Credit
Agreement or any other Loan Document;

 



11

 

 

(c) any waiver, consent, extension, indulgence or other action or inaction in
respect of this Agreement, any other Security Document, the Credit Agreement or
any other Loan Document or any assignment or transfer of any thereof; or

 

(d) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like, of any Pledgor or any other Person,
whether or not any Pledgor shall have notice or knowledge of any of the
foregoing.

 

SECTION 6.4. Protection of Collateral. The Administrative Agent may from time to
time perform, at its option, any act which any Pledgor agrees hereunder to
perform and which such Pledgor shall fail to perform, and the Administrative
Agent may from time to time take any other action which the Administrative Agent
reasonably deems necessary for the maintenance, preservation or protection of
any of the Collateral or of its security interest therein.

 

SECTION 6.5. Additional Interests. If any Pledgor shall at any time acquire or
hold any additional Pledged Interests, including any Pledged Interests issued by
any Person not listed on Schedule 1 hereto (any such shares being referred to
herein as the “Additional Interests”), such Pledgor shall deliver to the
Administrative Agent (i) a Pledge Agreement Supplement in the form of Exhibit A
hereto with respect to such Additional Interests duly completed and executed by
such Pledgor and (ii) any other document required in connection with such
Additional Interests as described in Section 2.3. Pledgor shall comply with the
requirements of this Section 6.5 concurrently with the acquisition of any such
Additional Interests; provided, that the failure to comply with the provisions
of this Section 6.5 shall not impair the Lien on Additional Interests conferred
hereunder.

 

SECTION 6.6. Joinder. Each Person who shall at any time execute and deliver to
the Administrative Agent a Pledge Joinder Agreement substantially in the form
attached as Exhibit B hereto shall thereupon irrevocably, absolutely and
unconditionally become a party hereto and obligated hereunder as a Pledgor and
shall have thereupon pursuant to Article 2 hereof, have granted a security
interest in and collaterally assigned and pledged to the Administrative Agent
all Collateral which it has as of the date of execution of a Pledge Joinder
Agreement or thereafter acquires any interest or the power to transfer, and all
references herein and in the other Loan Documents to the Pledgor or to the
parties to this Agreement shall be deemed to include such Person as a Pledgor
hereunder. Each Pledge Joinder Agreement shall be accompanied by the
Supplemental Schedule 1 referred to therein, appropriately completed with
information relating to the Pledgor executing such Pledge Joinder Agreement and
its property. Schedule 1 attached hereto shall be deemed amended and
supplemented without further action by such information reflected on the
Supplemental Schedule 1.

 

SECTION 6.7. Addresses for Notices. All notices, requests and other
communications to the Pledgor or the Administrative Agent hereunder shall be
delivered in the manner required by the Credit Agreement and shall be
sufficiently given to the Administrative Agent or any Pledgor if addressed or
delivered to them at, in the case of the Administrative Agent and the Borrower,
its addresses, email addresses, and telecopier numbers specified in Section 9.1
to the Credit Agreement and in the case of any other Pledgor, at the
aforementioned address of the Borrower. All such notices and communications
shall be deemed to have been duly given at the times set forth in the Credit
Agreement.

 



12

 

 

SECTION 6.8. Governing Law; Jurisdiction; Consent to Service of Process.

 

(a) This Agreement and the other Loan Documents and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement or any other Loan Document
(except, as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be governed by, and construed
in accordance with, the law of the State of New York.

 

(b) ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF NEW YORK COUNTY, THE STATE OF NEW YORK, OR IN THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; OR, IF THE
ADMINISTRATIVE AGENT INITIATES SUCH ACTION, IN ADDITION TO THE FOREGOING COURTS,
ANY COURT IN WHICH THE ADMINISTRATIVE AGENT SHALL INITIATE OR TO WHICH THE
ADMINISTRATIVE AGENT SHALL REMOVE SUCH ACTION, TO THE EXTENT SUCH COURT
OTHERWISE HAS JURISDICTION. PLEDGOR HEREBY EXPRESSLY AND IRREVOCABLY CONSENTS
AND SUBMITS IN ADVANCE TO THE JURISDICTION OF SUCH COURTS IN ANY ACTION OR
PROCEEDING COMMENCED IN OR REMOVED BY THE ADMINISTRATIVE AGENT TO ANY OF SUCH
COURTS, HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT, OR OTHER
PROCESS OR PAPERS ISSUED THEREIN, AND HEREBY AGREES THAT SERVICE OF SUCH SUMMONS
AND COMPLAINT OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO SUCH PLEDGOR AT THE ADDRESS SET FORTH IN SECTION 15.3 OF THE
CREDIT AGREEMENT. PLEDGOR WAIVES ANY CLAIM THAT ANY COURT HAVING SITUS IN NEW
YORK COUNTY, NEW YORK, IS AN INCONVENIENT FORUM OR AN IMPROPER FORUM BASED ON
LACK OF VENUE. SHOULD ANY PLEDGOR, AFTER BEING SO SERVED, FAIL TO APPEAR OR
ANSWER ANY SUMMONS, COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN THE PERIOD OF
TIME PRESCRIBED BY LAW AFTER THE MAILING THEREOF, SUCH PLEDGOR SHALL BE DEEMED
IN DEFAULT AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED BY THE ADMINISTRATIVE
AGENT AGAINST SUCH PLEDGOR AS DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT,
PROCESS OR PAPERS. THE EXCLUSIVE CHOICE OF FORUM FOR THE LOAN PARTIES SET FORTH
IN THIS SECTION 6.8(a) SHALL NOT BE DEEMED TO PRECLUDE THE ENFORCEMENT, BY THE
ADMINISTRATIVE AGENT, OF ANY JUDGMENT OBTAINED IN ANY OTHER FORUM OR THE TAKING,
BY THE ADMINISTRATIVE AGENT, OF ANY ACTION TO ENFORCE THE SAME IN ANY OTHER
APPROPRIATE JURISDICTION, AND PLEDGOR HEREBY IRREVOCABLY WAIVES THE RIGHT TO
COLLATERALLY ATTACK ANY SUCH JUDGMENT OR ACTION.

 

SECTION 6.9. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 



13

 

 

SECTION 6.10. Postponement of Subrogation. Pledgor subordinates and agrees not
to exercise any rights against Borrower or any other Pledgor which it may
acquire by way of subrogation or contribution, by any payment made hereunder or
otherwise, until all of the Secured Obligations shall have been irrevocably paid
in full and all Commitments have been terminated. If any amount shall be paid to
any Pledgor on account of such subrogation or contribution rights at any time
when any Secured Obligation or Commitment is outstanding, such amount shall be
held in trust for the benefit of the Administrative Agent and shall forthwith be
paid to the Administrative Agent to be credited and applied to the Secured
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement.

 

SECTION 6.11. Limitation of Liability; Waiver of Claims. Neither the
Administrative Agent nor any Affiliate thereof, shall have any liability with
respect to, and PLEDGOR HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE UPON, ANY
CLAIM FOR ANY SPECIAL, INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES
SUFFERED BY ANY PLEDGOR IN CONNECTION WITH, ARISING OUT OF, OR IN ANY WAY
RELATED TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREIN OR ANY ACT,
OMISSION OR EVENT OCCURRING IN CONNECTION HEREWITH. Pledgor hereby waives (and
releases any cause of action and claim against Administrative Agent as a result
of), to the fullest extent permitted by applicable law: (a) all damages
occasioned by such taking of possession, collection or sale except any damages
which are the direct result of Administrative Agent’s gross negligence or
willful misconduct as finally determined in a non-appealable judicial proceeding
by a court of competent jurisdiction in which Administrative Agent has had an
opportunity to be heard; (b) all other requirements as to the time, place and
terms of sale or other requirements with respect to the enforcement of
Administrative Agent’s rights hereunder; (c) demand of performance or other
demand, notice of intent to demand or accelerate, notice of acceleration,
presentment, protest, advertisement or notice of any kind to or upon any Pledgor
or any other Person; and (d) all rights of redemption, appraisement, valuation,
diligence, stay, extension or moratorium now or hereafter in force under any
applicable law in order to delay the enforcement of this Agreement.

 

SECTION 6.12. Counterparts, Effectiveness, etc. This Agreement may be executed
in any number of counterparts and by the Pledgor and the Administrative Agent on
separate counterparts, each of which when so executed and delivered shall be an
original, but all of which shall together constitute one and the same
instruments. This Agreement shall become effective when counterparts hereof
executed on behalf of the Pledgor and the Administrative Agent (or notice
thereof satisfactory to the Administrative Agent) shall have been received by
the Administrative Agent. Delivery of an executed signature page to this
Agreement by facsimile or electronic transmission shall be as effective as
delivery of a manually executed counterpart of this Agreement.

 

SECTION 6.13. Recovery Claim. Should a claim (“Recovery Claim”) be made upon the
Administrative Agent at any time for recovery of any amount received by the
Administrative Agent in payment of the Secured Obligations (whether received
from any Pledgor or otherwise) and should the Administrative Agent repay all or
part of said amount by reason of (a) any judgment, decree or order of any court
or administrative body having jurisdiction over the Administrative Agent or any
of its property; or (b) any settlement or compromise of any such Recovery Claim
effected by the Administrative Agent with the claimant (including, without
limitation, Pledgor), this Agreement and the security interests granted to the
Administrative Agent hereunder shall continue in full force and effect with
respect to the amount so repaid to the same extent as if such amount had never
originally been received by the Administrative Agent, notwithstanding any prior
termination of this Agreement, the return of this Agreement to the Pledgor, or
the cancellation of any note or other instrument evidencing the Secured
Obligations.

 

SECTION 6.14. Marshaling. The Administrative Agent shall be under no obligation
to marshal any assets or collateral in favor of any Pledgor or any other Person
or against or in payment of any or all of the Secured Obligations.

 

[Remainder of page left intentionally blank.]

 

14

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Pledge Agreement
as of the date first above written.

 

  Pledgor:       T3 COMMUNICATIONS, INC., a Nevada corporation       By:
                             Name:     Its:  

 

[Signature Page to Pledge Agreement]

 

15

 

 

  ACKNOWLEDGED AND AGREED:       T3 COMMUNICATIONS, INC., a Florida corporation
      By:        Name:     Title:         SHIFT8 NETWORKS, INC., a Texas
corporation       By:     Name:     Title:         Prior to the consummation of
the Nexogy Acquisition:       NEXOGY ACQUISITION, INC., a Florida corporation  
    By:     Name:     Title:         Upon consummation of the Nexogy
Acquisition:       NEXOGY, INC., a Florida corporation       By:
                           Name:     Title:  

 

[Signature Page to Pledge Agreement]

 

16

 

 

  ACKNOWLEDGED AND AGREED:       POST ROAD ADMINISTRATIVE LLC,   as
Administrative Agent         By:                          Name:     Title:  

 

[Signature Page to Pledge Agreement]

 

17

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 1

 

PLEDGED INTERESTS



 

 

 

 

 

 

 

 

 

 

 

18

 

 

EXHIBIT A

 

Form of PLEDGE AGREEMENT SUPPLEMENT

 

This PLEDGE AGREEMENT SUPPLEMENT (as from time to time amended, modified or
restated, this “Supplement”), dated as of [_____________], 20[__], is made by
[____________], a [____________] (the “Pledgor”)1, in favor of POST ROAD
ADMINISTRATIVE LLC (the “Administrative Agent”). All capitalized terms not
otherwise defined herein shall have the meanings given to such terms in the
Pledge Agreement (as defined below).

 

WHEREAS, the Pledgor is required under the terms of that certain Pledge
Agreement dated as of November 17, 2020, executed by the Pledgor (among others),
or to which the Pledgor has been joined as a party pursuant to a Pledge Joinder
Agreement, in favor of the Administrative Agent (as from time to time amended,
restated, supplemented or otherwise modified from time to time, the “Pledge
Agreement”), to cause certain Pledged Interests held by it and listed on
Supplemental Schedule 1 attached to this Supplement (the “Additional Interests”)
to be specifically identified as subject to the Pledge Agreement; and

 

WHEREAS, the Pledgor has acquired rights in the Additional Interests and desires
to evidence its prior pledge to the Administrative Agent of the Additional
Interests in accordance with the terms of the Credit Agreement and the Pledge
Agreement;

 

NOW, THEREFORE, in order to induce the Administrative Agent and Lenders to
maintain the Loans advanced pursuant to the Credit Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Pledgor (intending to be legally bound) hereby agrees as
follows with the Administrative Agent:

 

The Pledgor hereby reaffirms and acknowledges the pledge and collateral
assignment to, and the grant of security interest in, the Additional Interests
contained in the Pledge Agreement and pledges and collaterally assigns to the
Administrative Agent a first priority lien and security interest, for the
benefit of the Lenders, to secure the payment in full and performance of all
Secured Obligations in (a) the Additional Interests; (b) all other Pledged
Property, whether now or hereafter delivered to the Administrative Agent in
connection with this Agreement; and (c) all proceeds of any of the foregoing.

 

The Pledgor hereby acknowledges, agrees and confirms by its execution of this
Supplement that the Additional Interests constitute “Pledged Interests” under
and are subject to the Pledge Agreement, and the items of property referred to
in clauses (a) through (c) above (the “Additional Collateral”) shall
collectively constitute “Collateral” under and are subject to the Pledge
Agreement. Each of the representations and warranties with respect to the
Collateral and the Pledged Interests included in the Collateral contained in the
Pledge Agreement is hereby made by the Pledgor with respect to the Additional
Interests and the Additional Collateral, respectively. Attached to this
Supplement is a duly completed Supplemental Schedule 1 (the “Supplemental
Schedule”) supplementing as indicated thereon Schedule 1 to the Pledge
Agreement. The Pledgor represents and warrants that the information contained on
the Supplemental Schedule with respect to such Additional Interests is true,
complete and accurate as of the date of its execution of this Supplement.

 

[Remainder of page left intentionally blank.]

 



 



1NTD: This supplement is to be executed by the Pledgor pledging its Additional
Interests.

 

19

 

 

IN WITNESS WHEREOF, the Pledgor has caused this Supplement to be duly executed
by its authorized officer as of the day and year first above written.

 

  PLEDGOR:       __________],   a [____________]       By:                  
Name:     Title:  

 

[Signature Page to Pledge Agreement Supplement]

 

20

 

 

  Accepted AND AGREED:       [__________],2   a [____________]       By:
                         Name:     Title:  

 



  [ISSUER],   a [__]       By:                          Name:     Title:  

 

  POST ROAD ADMINISTRATIVE LLC,   as Administrative Agent         By:
                         Name:     Title:  

 



 



2NTD: This supplement should be acknowledged and agreed to by any other Pledgor
that is not already a party to this supplement by pledging its Additional
Interests.

 

[Signature Page to Pledge Agreement Supplement]

 

21

 

 

 

 

 

 

 

 

 

 

 

 

SUPPLEMENTAL SCHEDULE 1

 

ADDITIONAL INTERESTS

 

 

 

 

 

 

 

 

 

 

22

 

 

EXHIBIT B

 

Form of PLEDGE JOINDER AGREEMENT

 

This PLEDGE JOINDER AGREEMENT (the “Pledge Joinder Agreement”), dated as of
[____________________], 201[__] is made by [_______________________________], a
[________________] (the “Joining Pledgor”), and delivered to POST ROAD
ADMINISTRATIVE LLC, a Delaware limited liability company (the “Administrative
Agent”). All capitalized terms not otherwise defined herein shall have the
meanings given to such terms in the Pledge Agreement, dated as of November 17,
2020 made by T3 Communications, Inc., a Nevada corporation, and each other
person that becomes a pledgor thereunder by execution of a Pledge Joinder
Agreement, in favor of Administrative Agent for the benefit of Lenders under the
Credit Agreement.

 

WHEREAS, the Joining Pledgor is required by the terms of the Credit Agreement to
be joined as a party to the Pledge Agreement as a Pledgor; and

 

WHEREAS, the Joining Pledgor will materially benefit directly and indirectly
from the credit facilities made available to the Borrower by the Lenders under
the Credit Agreement;

 

NOW, THEREFORE, in order to induce the Administrative Agent and Lenders to
maintain such credit facilities, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Joining
Pledgor (intending to be legally bound) hereby agrees as follows:

 

1. Joinder. The Joining Pledgor hereby irrevocably, absolutely and
unconditionally becomes a party to the Pledge Agreement as a Pledgor and bound
by all the terms, conditions, obligations, liabilities and undertakings of
Pledgor or to which Pledgor is subject thereunder, including without limitation
the grant pursuant to Article 2 of the Pledge Agreement of a first priority lien
and security interest to the Administrative Agent, for the benefit of the
Lenders in, and collateral assignment and pledge to the Administrative Agent,
for the benefit of the Lenders, of, the Pledged Interests and other property
constituting Collateral of such Pledgor or in which such Pledgor has or may have
or acquire an interest or the power to transfer rights therein, whether now
owned or existing or hereafter created, acquired or arising and wheresoever
located, as security for the payment and performance of the Secured Obligations,
all with the same force and effect as if the Joining Pledgor were a signatory to
the Pledge Agreement. For the avoidance of doubt, the Joining Pledgor hereby
pledges, assigns, grants, delivers, sets over, conveys and transfers to the
Administrative Agent a continuing first priority security interest in and to,
all of the Collateral now or hereafter owned or acquired by such Joining Pledgor
or in which such Joining Pledgor now has or hereafter has or acquires any
rights.

 

2. Affirmations. The Joining Pledgor hereby acknowledges and affirms as of the
date hereof with respect to itself, its properties and its affairs each of the
waivers, representations, warranties, acknowledgements and certifications
applicable to any Pledgor contained in the Pledge Agreement.

 

3. Supplemental Schedules. Attached to this Pledge Joinder Agreement is a duly
completed Supplemental Schedule 1 (the “Supplemental Schedule”) supplementing as
indicated thereon Schedule 1 to the Pledge Agreement. The Joining Pledgor
represents and warrants that the information contained on each of the
Supplemental Schedule with respect to such Joining Pledgor and its properties
and affairs is true, complete and accurate as of the date of its execution of
this Pledge Joinder Agreement.

 

4. Severability. The provisions of this Pledge Joinder Agreement are independent
of and separable from each other. If any provision hereof shall for any reason
be held invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any other provision hereof, but this
Pledge Joinder Agreement shall be construed as if such invalid or unenforceable
provision had never been contained herein.

 

5. Counterparts. This Pledge Joinder Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Pledge Joinder
Agreement to produce or account for more than one such counterpart executed by
the Joining Pledgor.

 

6. Delivery. The Joining Pledgor hereby irrevocably waives notice of acceptance
of this Pledge Joinder Agreement and acknowledges that the Secured Obligations
are and shall be deemed to be incurred, and credit extensions under the Loan
Documents made and maintained in reliance on this Pledge Joinder Agreement and
the Pledgor’s joinder as a party to the Pledge Agreement as herein provided.
Delivery of an executed signature page to this Pledge Joinder Agreement by
facsimile or electronic transmission shall be as effective as delivery of a
manually executed counterpart of this Pledge Joinder Agreement.

 

7. Governing Law; Jurisdiction; Consent to Service of Process; Waiver of Jury
Trial. The provisions of Sections 6.8 and 6.9 of the Pledge Agreement are hereby
incorporated by reference as if fully set forth herein.

 

[Remainder of page left intentionally blank.] 

 

23

 

 

IN WITNESS WHEREOF, the Joining Pledgor has duly executed and delivered this
Pledge Joinder Agreement as of the day and year first written above.

 

  JOINING PLEDGOR:         [_______________________]         By:
                                        Name:     Title:  

 

[Signature Page to Pledge Joinder Agreement]

 

24

 

 

  Accepted AND AGREED:         [_____________________], a [___________]      
By:                                         Name:     Title:           [ISSUER],
  a [__]       By:     Name:     Title:           POST ROAD ADMINISTRATIVE LLC,
  as Administrative Agent         By:     Name:     Title:  

 

[Signature Page to Pledge Joinder Agreement]

 

25

 

 

 

 

 

 

 

 

 

 

 

 

SUPPLEMENTAL SCHEDULE 1

 

PLEDGED INTERESTS

 

 

 

 

 

 

 

 

 

 

 

 

26



 

 